Citation Nr: 0622433	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-36 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a non-service-connected burial allowance, to 
include whether the appellant timely filed a claim of 
entitlement to reimbursement for burial expenses.  





ATTORNEY FOR THE BOARD

L. Cryan, Counsel








INTRODUCTION

The veteran had honorable active service from June 1943 to 
December 1945 and from April 1953 to April 1959.  The veteran 
died in March 1996 and the appellant is the veteran's 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied entitlement to a non-service-
connected burial allowance.

During the pendency of this appeal, the appellant was awarded 
a non-service-connected death pension in November 2004.  To 
the Board's knowledge, the appellant has not disagreed with 
that determination.  



FINDINGS OF FACT

1.  The veteran died in March 1996 and his body was cremated 
later that month; the appellant incurred cremation expenses 
in March 1996.  

2.  The appellant's initial request for reimbursement of 
burial/cremation expenses was received at the RO in May 2002.





CONCLUSION OF LAW

The appellant did not timely file a claim of entitlement to 
reimbursement for burial expenses.  38 U.S.C.A. §§ 2302, 2304 
(West 2002);  38 C.F.R. §§ 3.1600(b), 3.1601 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks reimbursement of cremation expenses for 
her late husband who died in March 1996.  The appellant's 
initial claim for a non-service-connected burial allowance 
was received at the RO in May 2002.  The appellant explained 
that she did not file a claim for reimbursement of cremation 
expenses prior to May 2002 because, in essence, she was 
unaware, at the time of the veteran's death, that VA offered 
such benefits.  The appellant further argues that had the 
veteran been transferred sooner, from a private medical 
facility to the VA Medical Center at which the veteran was 
treated prior to his demise, she would have never incurred 
the veteran's final expenses because the VA Medical Center 
would have paid them directly.  

At the time of the veteran's death, service connection was 
not established for any disability.  Nevertheless, a burial 
allowance may be payable to a eligible appellant under 
certain circumstances, even if a veteran's death is not 
service connected.  An amount not to exceed the amount 
specified in 38 U.S.C.A. § 2302 may be paid toward the 
veteran's funeral and burial expenses, including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. 
§ 2302 (West 2002); 38 C.F.R. § 3.1600(b) (2005).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within two years after the burial of the veteran.  38 
U.S.C.A. § 2304 (West 2002).  This time limit is also 
expressly stated in the regulations.  Specifically, claims 
for reimbursement or direct payment of burial and funeral 
expenses under 38 C.F.R. § 3.1600(b) must be received by VA 
within two years after the permanent burial or cremation of 
the body.  38 C.F.R. § 3.1601(a) (2005).  Claims for a burial 
allowance may be executed by the individual whose personal 
funds were used to pay burial, funeral, and transportation 
expenses.  38 C.F.R. § 3.1601(a)(1)(ii) (2005).

In this case, the veteran passed away in March 1996; however, 
the appellant did not file a claim for reimbursement of 
burial/cremation expenses until May 2002, over six years 
after the veteran's death and subsequent cremation, and well 
after the two year window allowed by law.  Thus, the 
appellant's claim for entitlement to reimbursement for 
funeral/cremation expenses was not timely filed under 38 
C.F.R. § 3.1601(a) (2005).  The appellant's claim must 
therefore be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The applicable laws and regulations clearly make it the 
appellant's responsibility to initiate a claim for burial 
benefits, if she seeks such benefits.  The plain language of 
38 U.S.C.A. § 2304 providing for burial benefits specifically 
requires applications for payments under 38 U.S.C.A. § 2302 
to be filed with the VA within two years of burial/cremation 
of the veteran, and 38 C.F.R. § 3.1601(a) also requires 
claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 3.1600(b) to be received 
by VA within two years of cremation or burial of the body.  
The appellant has not contended, nor does the evidence 
contained in the claims folder show, that she filed a claim 
for burial benefits prior to May 2002.

If true, it is unfortunate that the appellant was misinformed 
or misdirected by VA with regard to entitlement to burial 
benefits.  A citizen, however, cannot rely on the incorrect 
information of a VA employee to secure benefits which the 
statutes deny.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994) (holding that a veteran was not entitled 
to education benefits based on his assertion that misleading 
or erroneous information was provided regarding education 
benefits).  See also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded).

Although sympathetic to the appellant's frustration, the 
Board is nevertheless bound by the law establishing specific 
burial benefit regulations, including strict filing 
timelines, and is mandated to rule accordingly.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
in part, describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

VA's duties to notify and assist contained in the VCAA are 
not applicable to cases such as this one in which the law, 
rather than the evidence, is dispositive.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


ORDER

Burial benefits are denied on the basis that the claim was 
not timely filed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


